Exhibit 10.41




FORBEARANCE AGREEMENT III







This FORBEARANCE AGREEMENT III (this “Agreement”), dated as of January 30, 2012,
is by and among DAYBREAK OIL AND GAS, INC., a Washington corporation
(“Daybreak”) and WELL WORKS, LLC, a Utah limited liability company (“Well
Works”).




WHEREAS, Daybreak and Well Works are parties to that certain Forbearance
Agreement dated as of October 24, 2011 which contained a “Termination Date” of
11:59 p.m. Houston, Texas time on November 10, 2011; and




WHEREAS, for good and sufficient consideration, that “Termination Date” was
extended to November 18, 2011 by virtue of an Agreement signed by the parties
hereto and dated as of November 11, 2011; and




WHEREAS, on November 18, 2011, Daybreak wired the sum of Six Hundred Thousand
Dollars ($600,000) to Well Works as a partial payment of the $853,581 owed by
Daybreak to Well Works on said November 18, 2011; and




WHEREAS, following the receipt by Well Works of $600,000 (as a partial payment)
 on November 18, 2011, Daybreak still owed Well Works the sum of $253,581 as of
November 19, 2011; Well Works agreed to forbear once again and charged the sum
of $50,716 (20% of the $253,581 owed on November 19, 2011) to forbear for an
additional 30 days plus $4,000 in legal fees and $4,561 in accrued interest. The
total due then on Tuesday December 20, 2011 was $312,858. This Agreement, signed
by both parties, carried the title of Forbearance II.




WHEREAS, payment in the amount of $312,858.00 was not received on December 21,
2011, the due date and accordingly per the Forbearance II Agreement, a
$250,000.00 late fee was added, bringing the total owed as of that date to
$562,858.00. The monthly interest rate on all outstanding loan balances also
increased from 1.5% to 2% per month or to $370.00 per day.




WHEREAS, Well Works has been forbearing from December 21, 2011 through January
20, 2012, at no additional cost to Daybreak, other than the interest on the
outstanding balance of $562,858.00 accruing at the rate of $370 a day ($11,100.
for the 30-day period). Accordingly, the amount owing as of January 20, 2012 is
$573,958.00 including interest for the prior 30-day period.




WHEREAS, the parties hereto, given the above circumstances, have agreed to enter
into this Agreement of January 30, 2012 which will re-publish and re-affirm all
the representations, warranties, terms and conditions of the November 11, 2011
Forbearance Agreement and the October 24, 2011 Forbearance Agreement after
reducing: (i) the total amount due to Well Works on November 18, 2011 from
Daybreak by the $600,000 Daybreak payment of November 18, 2011; (ii) providing a
new forbearance period running from January 21, 2012 to the new termination date
of May 20, 2012; (iii) providing a fee for the new forbearance period; (iv)
providing for interest on the outstanding balance due and payable monthly.   











--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing recitals, the mutual covenants
and agreements set forth herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:




1.

Well Works agrees to a new Forbearance Period of 120 days, i.e. from January 21,
2012 through May 20, 2012.  




2.

In order to make this new Forbearance Period effective, Well Works must be paid
by Daybreak the sum of $644,874.00 (this number arrived at by deducting the
$600,000 payment Well Works received on Friday, November 18, 2011 from the
$853,581.00 set forth as the total payments due in Section 5 of the Forbearance
Agreement II between the parties dated as of November 11, 2011, (which comes to
$253,581) and adding the following):




·

$250,000.00 late fee as agreed upon for the forbearance period of November 19,
2011 to December 20, 2011;

·

$50,716 (20% of the $253,581 owed on November 19, 2011) to forbear for the
 additional 30 days for the forbearance period of November 19, 2011 to December
20, 2011;

·

$4,000 in legal fees for the forbearance period of November 19, 2011 to December
20, 2011;

·

$4,561 in accrued interest for the forbearance period of November 19, 2011 to
December 20, 2011;

·

$25,000.00 for the forbearance period of January 21, 2012 through May 20, 2012
plus;

·

$11,100.00 for the interest owed from December 20, 2011 through January  21,
2012.

·

To keep the forbearance of January 21, 2012 through May 20, 2012 in good
standing Daybreak will pay Well Works monthly interest of $11,479.00 on the
outstanding balance on or before February 20, 2012, March 20, 2012, April 20,
2012 and May 20, 2012 respectively.

·

The $25,000.00 for this 120 day forbearance period of January 21, 2012 through
May 20, 2012, and the past due interest of $11,100.00 recited above, are due as
of January 21, 2012 and payable at the same time this 120-day forbearance is
signed but in no event to be paid later than 4:00 PM MST on  January 31, 2012.




3.

If the amount of $644,874.00 is not paid by Daybreak to Well Works on or before
the Termination Date of May 20, 2012, under this new Forbearance Period, Well
Works will pursue the remedies available under the recorded Mortgage, Deed of
Trust.




4.

All representations, warranties, terms and conditions of the Forbearance
Agreement dated as of October 24, 2011 as well as the Forbearance Agreement
dated as of November 11, 2011, included but not limited to, the Representations
and Warranties of Daybreak in Sections 2, 3, 4, 5 (less the $600,000 payment by
Daybreak on November 18, 2011), 6, 7,  8, 9, 10, 11 and 13 and Exhibit A (again
less the $600,000 payment by Daybreak on  November 18, 2011) as well as Exhibit
B, all as set forth in the Forbearance Agreement dated as of November 11, 2011,
  as well as Section 5 as set forth in the Forbearance Agreement II dated as of
November 19, 2011 are hereby republished and reaffirmed by this Agreement. It is
acknowledged by Well Works that the payment of $600,000 by Daybreak to Well
Works has been received as a partial payment of the amount due on said November
18, 2011 to Well Works and it is the only partial payment received by Well Works
to date.   








--------------------------------------------------------------------------------

This Agreement confirms the balance owing as well as the terms and conditions
set forth above. It further confirms that the current Mortgage, Deed of Trust
continues to pledge the same collateral and Daybreak represents that this
collateral has not been diminished in value and is sufficient to provide
security for the numbers set forth above.







IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed on the date first written above.




DAYBREAK OIL AND GAS, INC.

 

 

 

 

 

 

 

By:

/s/ JAMES F. WESTMORELAND

 

 

Name: James F. Westmoreland

 

 

Title: President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

WELL WORKS, LLC

 

 

 

 

 

 

 

By:

/s/ ERIC B. HALE

 

 

Name: Eric B. Hale

 

 

Title: Managing Member

 






